        CASE 0:21-cv-00750-JRT-ECW Doc. 1 Filed 03/22/21 Page 1 of 11




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 Travis Widner,                                  Case No.:

                   Plaintiff,
                                                             COMPLAINT
 v.

 City of Edina d/b/a
 Fine Wine & Spirits Edina Liquor,

                   Defendant.


       Plaintiff, by and through his undersigned counsel, bring this action against City of

Edina d/b/a Fine Wine & Spirits Edina Liquor for violations of the Americans With

Disabilities Act, 42 U.S.C. § 12181, et seq. (the “ADA”) and its implementing regulations,

and allege as follows:

                                    INTRODUCTION

       1.     This case concerns Defendant’s federal statutory obligation to ensure its

facility becomes, and remains, compliant with the ADA. Accordingly, Plaintiff seeks: 1)

remediation of the unlawful architectural barriers described below; and 2) modification of

Defendant’s ADA related policies, procedures, and practices in order to ensure that the

facility remains ADA compliant. Plaintiff also seeks his reasonable attorneys’ fees,

litigation expenses, and costs, and such other relief as is deemed just and proper, and/or is

allowable under Title II of the ADA.


                                             1
         CASE 0:21-cv-00750-JRT-ECW Doc. 1 Filed 03/22/21 Page 2 of 11




       2.      Notwithstanding the fact that the ADA was enacted more than twenty-five

years ago, Defendant has failed to follow the ADA’s mandatory requirements that are

calculated to ensure that Defendant’s parking lot and interior of the store is accessible to

individuals with disabilities.

       3.      Plaintiff alleges violations of Title II of the ADA and its implementing

regulations.

                                  TITLE II OF THE ADA

       4.      On July 26, 1990, President George H.W. Bush signed into law the ADA, a

comprehensive civil rights law prohibiting discrimination on the basis of disability.

       5.      The ADA broadly protects the rights of individuals with disabilities with

respect to employment, access to State and local government programs, places of public

accommodation, transportation, and other important areas of American life.

       6.      Title II of the ADA provides that “no qualified individual with a disability

shall, by reason of such disability, be excluded from participation in or be denied the

benefits of the services, programs, or activities of a public entity or be subjected to

discrimination by any such entity.” 42 U.S.C. § 12132.

       7.      The federal regulations implementing Title II of the ADA prohibit public

entities from denying qualified individuals with disabilities the opportunity to benefit from

services of the entity, or from using criteria or methods of administration that have the

effect of subjecting qualified individuals with disabilities to discrimination on the basis of

disability. 28 C.F.R. § 35.130.

                                              2
           CASE 0:21-cv-00750-JRT-ECW Doc. 1 Filed 03/22/21 Page 3 of 11




         8.       The federal regulations also provide that a “public entity shall make

reasonable modifications in policies, practices, or procedures when the modifications are

necessary to avoid discrimination on the basis of disability, unless the public entity can

demonstrate that making the modifications would fundamentally alter the nature of the

service, program, or activity.” Id. at § 35.130(b)(7).

         9.       Defendant is a public entity under Title II of the ADA and its implementing

regulations.

         10.      On July 26, 1991, the Department of Justice (“DOJ”) issued rules

implementing Title II of the ADA, which are codified at 28 CFR Part 35.101 et seq.

         11.      Appendix A of the 1991 Title III regulations (republished as Appendix D to

28 CFR part 36) contains the ADA Standards for Accessible Design (“1991 Standards”),

which were based upon the Americans with Disabilities Act Accessibility Guidelines

(“1991 ADAAG”) published by the Access Board on the same date.1 The 1991 Standards

were made binding on Title II entities by 28 CFR § 35.151(c).


1
  The Access Board was established by section 502 of the Rehabilitation Act of 1973. 29 U.S.C.§792. The Board
consists of 13 public members appointed by the President, the majority of whom must be individuals with disabilities,
and the heads of the 12 Federal departments and agencies specified by statute, including the heads of the Department
of Justice and the Department of Transportation. Originally, the Access Board was established to develop and maintain
accessibility guidelines for facilities designed, constructed, altered, or leased with Federal dollars under the
Architectural Barriers Act of 1968. 42 U.S.C. § 4151 et seq. The passage of the ADA expanded the Access Board’s
responsibilities. The ADA requires the Access Board to “issue minimum guidelines. . . to ensure that buildings,
facilities, rail passenger cars, and vehicles are accessible, in terms of architecture and design, transportation, and
communication, to individuals with disabilities.” 42 U.S.C. § 12204. The ADA requires the DOJ to issue regulations
that include enforceable accessibility standards applicable to facilities subject to Title III that are consistent with the
“minimum guidelines” issued by the Access Board, 42 U.S.C. § 12134(c), 12186(c), but vests with the Attorney
General sole responsibility for the promulgation of those standards that fall within the DOJ’s jurisdiction and
enforcement of the regulations. The ADA also requires the DOJ to develop regulations with respect to existing
facilities subject to Title III.



                                                            3
          CASE 0:21-cv-00750-JRT-ECW Doc. 1 Filed 03/22/21 Page 4 of 11




        12.      In 1994, the Access Board began the process of updating the 1991 ADAAG

by establishing a committee composed of members of the design and construction

industries, the building code community, and State and local government entities, as well

as individuals with disabilities.

        13.      In 1999, based largely on the report and recommendations of the advisory

committee, the Access Board issued a notice of proposed rulemaking to update and revise

its ADA and ADA Accessibility Guidelines.

        14.      The Access Board issued final publication of revisions to the 1991 ADAAG

on July 23, 2004 (“2004 ADAAG”).

        15.      On September 30, 2004, the DOJ issued an advance notice of proposed

rulemaking to begin the process of adopting the 2004 ADAAG.

        16.      On June 17, 2008, the DOJ published a notice of proposed rulemaking

covering Title II of the ADA.

        17.      The long-contemplated revisions to the 1991 ADAAG culminated with the

DOJ’s issuance of The 2010 Standards for Accessible Design (“2010 Standards”). The

DOJ published the Final Rule detailing the 2010 Standards on September 15, 2010. The

2010 Standards consist of the 2004 ADAAG and the requirements contained in 28 CFR

parts 35.151 and 28 CFR 36.401.2




2
 Part 28 CFR 36.401 applies only to entities covered by title III called “public accommodations” (i.e., privately-
owned facilities that are open to the public), and is thus not relevant to this action.

                                                        4
          CASE 0:21-cv-00750-JRT-ECW Doc. 1 Filed 03/22/21 Page 5 of 11




         18.   Facilities and elements constructed or altered by public entities after March

15, 2012 are required to comply with the 2010 Standards.

                             JURISDICTION AND VENUE

         20.   This Court has federal question jurisdiction over the ADA claims asserted

1herein pursuant to 28 U.S.C. § 1331 and 42 U.S.C. § 12188.

         21.   Venue in this judicial district is proper under 28 U.S.C. § 1391 because this

is the judicial district in which Defendant is located, and in which a substantial part of the

acts and omissions giving rise to the claims occurred.

         22.   Defendant City of Edina (“Defendant”) is responsible for assuring that its

policies and facilities are operated in compliance with federal law. Defendant is the single

city entity with responsibility to manage its City-owned liquor store. Defendant is sued for

actions and omissions under color of federal law.

         23.   Since the Enactment of the ADA in 1991, public entities have been

prohibited from discriminating against otherwise qualified individuals by excluding them

from the enjoyment of the entity’s programs solely due to their disability. 42 U.S.C. §

12132.

         24.   Program accessibility includes accessible facilities and elements.

                                         PARTIES

         25.   Plaintiff Travis Widner (“Widner”) is a below-the-knee amputee as a result

of a severe automobile accident he was involved in 2017. He has a fused pelvis and partial

paralysis in his remaining foot due to nerve damage from the accident. Because he has a

                                              5
         CASE 0:21-cv-00750-JRT-ECW Doc. 1 Filed 03/22/21 Page 6 of 11




skin graft at the site of his amputation, the use of his prosthesis can cause extreme irritation

on his residual limb. Widner is dependent upon, and alternates between, the use of a

prosthesis, crutches, a walker, a knee scooter and a wheelchair depending on how he is

feeling. Mr. Widner suffers from, and all times relevant hereto has suffered from, a legal

disability as defined by the ADA, 42 U.S.C. § 12102(2). He is therefore a member of the

protected class under the ADA and the regulations implementing the ADA set forth at 28

C.F.R. § 36.101 et. seq.

       26.     Mr. Widner has an acute understanding of the discrimination people with

disabilities regularly encounter when businesses ignore the ADA - and the humiliation,

embarrassment, stigma, physical discomfort, stress, strain, fatigue and isolation from

friends and family that results. Mr. Widner is also well-aware of the benefits for the

disabled when responsible business owners take the ADA's requirements seriously. Mr.

Widner is very much committed to doing all that he can to help himself, and other disabled

people, by pursuing a cause - holding businesses accountable for ignoring the ADA - that

others may turn away from.

       27.     Travis Widner, age 39, resides in Minnesota.           He regularly frequents

businesses in the Twin Cities Metropolitan and surrounding area (Area) including

restaurants, convenience stores, liquor stores, grocery stores and other businesses - and has

done so for years and years. The ability to independently patronize businesses in the Area

is important to Mr. Widner and his quality of life; it enables him to obtain necessary goods




                                               6
           CASE 0:21-cv-00750-JRT-ECW Doc. 1 Filed 03/22/21 Page 7 of 11




and services and allows him to interact with the community, which is a critical social outlet

for him.

       28.     Compliance with Title II is critical for the disabled community. If, for

example, a toilet is not accessible with adequate maneuvering space, grab bars, etc. the

disabled either cannot toilet, or cannot do so without assistance. Disabled individuals have

been forced to urinate and defecate on themselves because a place of public

accommodation did not have an accessible toilet. Similarly, without a properly striped

parking lot including accessible parking and an accompanying access isle, disabled

individuals face the threat that another may park so close to the vehicle he or she is

travelling in that he or she will be unable to access that vehicle until the car parked beside

it is moved, or without excessive struggle and risk of injury. Improper slopes at parking

spaces and access aisles can result in a wheelchair rolling away from a disabled individual

while transitioning from their vehicle and cause risk of injury. Improper slopes along

access routes and sidewalks can make access difficult, taxing, cause physical discomfort,

and puts the disabled individual at risk for injury. And without an accessible entrance,

disabled individuals are excluded from independent access to the premises entirely.

       29.     Defendant City of Edina d/b/a Fine Wine & Spirits Edina Liquor

(“Defendant”) owns and/ or operates Fine Wine & Spirits Edina Liquor and owns the real

property upon which Fine Wine & Spirits Edina Liquor is located at 5013 Vernon Ave S.,

Edina, MN, a place of public accommodation within the meaning of the ADA.




                                              7
        CASE 0:21-cv-00750-JRT-ECW Doc. 1 Filed 03/22/21 Page 8 of 11




                            ARCHITECTURAL BARRIERS

       30.    Within the applicable limitations period, Mr. Widner patronized Fine Wine

& Spirits Edina Liquor, encountered and was subjected to discriminatory barriers which

hindered and/or precluded his ability to patronize the business. Unlawful barriers at the

business include, but are not necessarily limited to, the following:

       a.     a portion of the disabled accessible parking space(s) and/or access aisles(s)

is steeper than 1:48 (2%) in violation of the 2010 ADA Standards 502.4;

       b.     impermissible vertical changes in level greater than 1/4 inch accessing the

entrance to the Premises, in violation of the 2010 ADA Standards 404.2.5, 303 and 303.2;

       c.     a non-compliant entrance ramp that has a running slope greater than 1:12

(8.3%) in violation of the 2010 ADA Standards 405.2;

       d.     there are no level landings at the top and bottom of the ramp that are at least

sixty inches long and at least as wide as the widest ramp run in violation of the 2010 ADA

Standards 405.7;

       e.     the ramp has a rise higher than 6 inches and there are not handrails on both

sides, in violation of the 2010 ADA Standards 405.8; and that does not have a surface

extending at least 12 inches beyond the inside face of the handrail or a curb barrier that

prevents the passage of a 4-inch diameter sphere in violation of the 2010 ADA Standards

405.9.1 and 405.92; and




                                             8
            CASE 0:21-cv-00750-JRT-ECW Doc. 1 Filed 03/22/21 Page 9 of 11




       f.       the handrail does not extend horizontally above the landing for 12 inches

minimum beyond the top and bottom of the ramp run in violation of the 2010 ADA

Standards 405.8 ref. 505.10.1.

                                     CAUSE OF ACTION

       31.      The allegations contained in the previous paragraphs are incorporated by

reference.

       32.      Defendant has discriminated against Plaintiff in that it has failed to make its

parking lot, and pathways fully accessible to, and independently usable by, individuals with

limited mobility, in violation of the ADA, as described above.

       33.      Providing an accessible parking lot and eliminating tripping hazards would

neither fundamentally alter the nature of Defendant’s services nor result in an undue burden

to Defendant.

       34.      Defendant’s conduct is ongoing, and, given that Defendant has not complied

with the ADA’s requirements that public entities make programs equally accessible to

people with disabilities, Plaintiff invokes his statutory right to declaratory and injunctive

relief, as well as costs and attorneys’ fees.

       35.      Without the requested injunctive relief, specifically including the request that

the Court retain jurisdiction of this matter for a period to be determined after the Defendant

certifies that it is fully in compliance with the mandatory requirements of the ADA that are

discussed above, Defendant’s non-compliance with the ADA’s requirements that its

programs be fully accessible to people with limited mobility is likely to recur.

                                                9
        CASE 0:21-cv-00750-JRT-ECW Doc. 1 Filed 03/22/21 Page 10 of 11




                                REQUEST FOR RELIEF

       WHEREFORE, Plaintiff prays for:

       a.      A Declaratory Judgment that at the commencement of this action Defendant

was in violation of the specific requirements of Title II of the ADA described above;

       b.      A permanent injunction which directs Defendant to take all steps necessary

to brings Fine Wine & Spirits Edina Liquor into full compliance with the requirements set

forth in the ADA and its implementing regulations, and which further directs that the Court

shall retain jurisdiction for a period to be determined after Defendant certifies that Fine

Wine & Spirits Edina Liquor is fully in compliance with the relevant requirements of the

ADA to ensure that Defendant has adopted and is following an institutional policy that will

in fact cause Defendant to remain in compliance with the law;

       d.      Payment of costs of suit;

       e.      Payment of reasonable attorneys’ fees; and,

       f.      The provision of whatever other relief the Court deems just, equitable and

appropriate.




                                            10
       CASE 0:21-cv-00750-JRT-ECW Doc. 1 Filed 03/22/21 Page 11 of 11




Dated: March 22, 2021                    THRONDSET MICHENFELDER, LLC



                                         By: _/s/Patrick W. Michenfelder_________
                                         Patrick W. Michenfelder (#024207X)
                                         Chad A. Throndset (#0261191)
                                         Cornerstone Building
                                         One Central Avenue West, Suite 101
                                         St. Michael, MN 55376
                                         Tel: (763) 515-6110
                                         Fax: (763) 226-2515
                                         Email: chad@throndsetlaw.com
                                         Email: pat@throndsetlaw.com
                                         Attorneys for Plaintiff



       The undersigned hereby acknowledges that costs, disbursement, and reasonable
attorney fees may be awarded to the opposing party or parties pursuant to Minn. Stat. §
549.221.

                                                _/s/Patrick W. Michenfelder__________
                                                Patrick W. Michenfelder (#024207X)




                                           11
